Citation Nr: 0518750	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  03-14 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for status 
post percutaneous coronary artery angioplasty secondary to 
coronary artery disease with atrial fibrillation (heart 
disability).  


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from May 1963 until April 1965 
and from January 1991 until March 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

This matter was previously before the Board in December 2004.  
At that time, a remand was ordered to accomplish additional 
development.   

At his April 2005 hearing before the undersigned, the veteran 
submitted additional evidence.  Such evidence was accompanied 
by a signed waiver of RO jurisdiction, enabling the Board to 
consider it without the need for a remand.  

Finally, in a VA Form 21-4142 received by the RO in July 
2003, the veteran indicated that a residual of his heart 
attack was reduced blood flow in the brain, causing an eye 
condition.  Additionally, he has submitted medical evidence 
pertaining to his eye condition.  Thus, it appears that the 
veteran may be raising a claim of entitlement to service 
connection for an eye disability as secondary to his heart 
disability.  Moreover, at his April 2005 hearing, the 
veteran's counsel appeared to raise the issue of entitlement 
to a total disability rating on the basis of individual 
unemployability (TDIU).  Such matters have not been 
adjudicated and are therefore referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The competent evidence does not demonstrate multiple 
episodes of acute congestive heart failure in the past year.

2.  Prior to March 17, 2005, stress tests showed workloads in 
excess of 5 METs and ejection fraction in excess of 50 
percent.  

3.  A private stress test performed on March 17, 2005, 
revealed a workload of 4.6 METs.


CONCLUSION OF LAW

1.  Prior to March 17, 2005, the criteria for entitlement to 
an evaluation in excess of 30 percent for status post 
percutaneous coronary artery angioplasty secondary to 
coronary artery disease with atrial fibrillation have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7005 
(2004).

2.  From March 17, 2005, the criteria for entitlement to a 60 
percent rating for status post percutaneous coronary artery 
angioplasty secondary to coronary artery disease with atrial 
fibrillation have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.104,


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in July 2004 apprised the appellant of the 
information and evidence necessary to substantiate his claim.  
Such correspondence also apprised him as to which information 
and evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were initially denied prior to the 
issuance of appropriate VCAA notice.  

Because adequate VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, transcripts of the 
veteran's April 2004 hearing before the RO and his April 2005 
hearing before the undersigned are of record.  Finally, the 
claims folder contains additional statements from the veteran 
in support of his claim.  The Board has carefully reviewed 
such  statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Procedural history

The veteran was initially awarded service connection for 
coronary artery disease in a June 1992 rating decision.  A 10 
percent rating was assigned.  In a subsequent October 1992 
rating action, his evaluation was increased to 30 percent 
disabling.  Those determinations were not appealed and became 
final.  38 U.S.C.A. § 7105.  

The veteran later raised claims of entitlement to an 
increased rating on multiple occasions, but unappealed rating 
decisions confirmed the 30 percent evaluation.  Then, on 
November 30, 2000, he again sought an increased rating.  The 
request was again denied in an August 2001 rating decision.  
This time, the veteran perfected an appeal, culminating in 
the instant decision.

Factual background

A July 2000 VA clinical record revealed complaints of 
tightness and pressure in the chest with shortness of breath.  
Such symptoms were of 2 days duration.  He also complained of 
fatigue but denied swelling in the feet.  Objectively, the 
veteran breathed easily and the chest was clear.  Trace edema 
was detected in the lower extremities.  The assessment was 
fatigue, with chest pain and burning.  

Additional VA outpatient treatment reports dated in October 
2000 show continued cardiac care.  The treatment records 
indicate that the veteran was taking Coumadin and Warfarin.  

The veteran was examined by VA in March 2001.  It was noted 
that he had angioplasty in 1993.  The veteran was taking 
Coumadin for atrial fibrillation.  He complained of periodic 
chest pain, which was alleviated by nitroglycerine.  He also 
had periodic swelling of the feet.  On physical examination, 
there was mild cardiomegaly and arrhythmia.  METs test was 
ordered but the veteran failed to report.  

VA outpatient treatment reports in April 2001 show continued 
complaints of chest pain.  In May 2001, the veteran exercised 
on a treadmill with good tolerance.  

An October 2001 letter written by a physician from Wright 
Patterson Air Force Base outlined the veteran's medical 
history to include paroxysmal atrial fibrillation and 
coronary artery disease.  

In March 2002, the veteran was treated at Lutheran Hospital 
of Indiana for atrial fibrillation.  He presented to the 
emergency room with symptoms of shortness of breath and 
racing heart.  He also complained of upper respiratory tract 
symptoms associated with sinus drainage.  He further had some 
chest discomfort, though he denied significant pressure or 
tightness.  He denied any lightheadedness or fainting spells.  

Objectively, the veteran's pulse was irregular and his 
respiratory rate was 18 breaths per minute.  His chest was 
clear.  Regarding the heart, S1 and S2 were of regular rate 
and rhythm without murmurs rubs or gallops.  Chest x-ray 
showed no active disease and an EKG revealed atrial 
fibrillation with nonspecific ST-T wave abnormalities.  He 
also had some criteria for left ventricular hypertrophy.  

The veteran was next treated at Lutheran Hospital of Indiana 
in April 2002.  At that time, he complained of irregular 
heart rate and dizziness.  The diagnoses were palpitations 
and atrial fibrillation with a controlled ventricular rate.  

In February 2003, the veteran underwent a carotid ultrasound 
test.  The impression was mild atherosclerotic plaque 
suggested at the carotid bulb region on the right.  

A VA echocardiogram performed in March 2003 showed an 
ejection fraction of 63 percent, which was normal.  That 
study also showed left ventricular hypertrophy with mild 
dilation.  Systolic function of the left ventricle was 
normal.

Also in March 2003, the veteran underwent a stress 
electrocardiogram test according to Bruce protocol for 6 
minutes and 46 seconds, achieving 71 percent of target heart 
rate and 8.1 METs.  There was no chest pain, but the veteran 
did have dyspnea.  The study was suggestive of lateral 
ischemia. 

In another stress test, also performed in March 2003, the 
veteran exercised for 10 minutes, achieving 76 percent of 
target heart rate and 9.9 METs.  There was no chest pain and 
the conclusion was negative cardiolite stress test.

In August 2003, the veteran was treated for cardiac 
complaints at the Cleveland Clinic.  At that time, cardiac 
size was normal and there was no evidence of cardiac 
ischemia.  

In April 2004, the veteran offered testimony at a personal 
hearing before the RO.  He explained that his heart fluttered 
and did not beat in rhythm.  (Transcript "T" at 2.)  He 
indicated that he was turned down for a job after performing 
a physical test.  (T. at 6.)  The veteran then described 
episodes in which he woke up with chest pains and a pounding 
heart.  (T. at 7.)  He was taken to Lutheran Hospital, and he 
described his course of treatment there.  He also described a 
stress test taken in January 2004, which showed a workload of 
7.6 METs.  However, he contended that he was not pushed to 
his limit.  (T. at 9.)  Rather, the test was terminated early 
with the onset of generalized fatigue.  

An echocardiography report dated in March 2005 from the Heart 
Center Medical Group showed that the veteran was able to 
exercise for 56 seconds on the Bruce protocol.  He achieved 
61 percent of maximum predicted heart rate and had a workload 
of 4.6 METs.  The test produced mild chest discomfort at peak 
stress.  His exercise tolerance was described as "poor," 
and his heart rate response was "suboptimal."  

At his April 2005 hearing before the undersigned, the 
veteran's counsel requested a separate rating for his atrial 
fibrillation.  (Transcript "T" at 5.)  The veteran then 
endorsed symptoms of chest and heart pains.  His heartbeat 
was irregular.  (T. at 6.)  He described the heartbeat as a 
pounding sensation.  The veteran further endorsed dizziness 
and breathing difficulties.  (T. at 7.)  When a spell 
occurred, it limited him to a standstill.  (T. at 12.)  He 
stated that his symptoms were worsening.  (T. at 7.)  The 
veteran indicated that he carried his medication with him at 
all times.  (T. at 8-9.)  The veteran indicated that his 
heart disability rendered him unable to work and that he was 
not even capable of cutting his grass.  (T. at 14.)  He was 
also limited as to leisure activities, such as playing with 
his grandchildren.  (T. at 15.)  He also limited his driving 
and rarely drove outside of his town.  

Analysis

I.  Prior to March 17, 2005

Prior to March 17, 2005, the veteran is assigned a 30 percent 
rating for status post percutaneous coronary artery 
angioplasty secondary to coronary artery disease with atrial 
fibrillation, pursuant to Diagnostic Code 7005.  Under that 
Code section, a 30 percent rating is warranted where a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  A 60 percent 
rating applies where there is more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent. 

After carefully reviewing the evidence of record, the Board 
concludes that the currently assigned 30 percent evaluation 
most closely approximates the veteran's disability picture 
for the period in question and that a higher rating is not 
warranted.  Indeed, the evidence does not exhibit an episode 
of acute congestive heart failure within the past year.  
Moreover, stress tests reveal a workload of greater than 5 
METs.  In a March 2003 stress electrocardiogram, the veteran 
achieved 71 percent of target heart rate and 8.1 METs.  
Further, in a subsequent March 2003 stress test, he achieved 
76 percent of target heart rate and 9.9 METs.  Finally, while 
left ventricular hypertrophy is established, the evidence 
fails to demonstrate an ejection fraction between 30 and 50 
percent such as to justify the next-higher 60 percent rating.  
To the contrary, a VA echocardiogram performed in March 2003 
showed an ejection fraction of 63 percent, which was normal.

The Board has considered whether any alternate Diagnostic 
Codes might allow for an increased rating.  For example, Code 
sections 7006 (myocardial infarction), 7011 (ventricular 
arrhythmias), 7015 (atrioventricular block) and 7020 
(cardiomyopathy) appear to apply to the veteran's symptoms 
and diagnoses.  However, these Code sections, much like 
Diagnostic Code 7005, also require multiple episodes of acute 
congestive heart failure in the past year, or alternatively, 
a workload between 3 and 5 METs with dyspnea, fatigue, 
angina, dizziness or syncope, or left ventricular dysfunction 
with an ejection fraction between 30 and 50 percent.  As 
already discussed, these criteria have not been satisfied 
here.    

The Board acknowledges the documented episodes of atrial 
fibrillation, in which the veteran complained of symptoms 
including chest pain, shortness of breath and palpitations.  
However, such symptoms are already contemplated in the 
presently assigned 30 percent evaluation under Diagnostic 
Code 7005.  Moreover, while the veteran has contended that he 
is entitled to a separate rating for atrial fibrillation, the 
Board disagrees.  Under VA regulations, separate disabilities 
arising from a single disease entity are to be rated 
separately.  See 38 C.F.R. § 4.25 (2003); see also Esteban v. 
Brown, 6 Vet. App. 259, 261(1994).  However, the evaluation 
of the same disability under various diagnoses is to be 
avoided.  See 38 C.F.R. § 4.14 (2003); see also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  In this case, it has not been 
demonstrated that the veteran's atrial fibrillation is 
manifested by symptoms that are distinct and separate from 
his coronary artery disease.  Indeed, the rating criteria for 
coronary artery disease includes the very symptoms of 
dyspnea, fatigue and dizziness that the veteran is 
attributing to his atrial fibrillation.  Thus, Diagnostic 
Code 7005 appropriately considers all aspects of the 
veteran's heart disability.  Because there is no showing of 
distinct symptoms to distinguish the veteran's coronary 
artery disease from his atrial fibrillation, a separate 
rating for the two diagnoses is not for application.  

In conclusion, then, the veteran's currently assigned 30 
percent evaluation appropriately reflects the severity of his 
status post percutaneous coronary artery angioplasty 
secondary to coronary artery disease with atrial 
fibrillation, and there is no basis for a higher rating at 
this time.  

Finally, the evidence does not reflect that the veteran's 
heart disability caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2004) is not warranted.

II.  From March 17, 2005

Analysis

Again, the veteran is claiming entitlement to a rating in 
excess of 30 percent for his status post percutaneous 
coronary artery angioplasty secondary to coronary artery 
disease with atrial fibrillation.  The Board finds support 
for the next-higher 60 percent evaluation during the period 
in question.  

Again, in order to be entitled to a 60 percent evaluation 
under Diagnostic Code 7005, the evidence must show more than 
one episode of acute congestive heart failure in the past 
year, or; workload of greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent. 

In the present case, a stress test performed on March 17, 
2005 at the Heart Center Medical Group showed a workload of 
4.6 METs.  As such, the criteria for a 60 percent evaluation 
are satisfied.  

While a 60 percent evaluation under Diagnostic Code 7005 is 
warranted during the period in question, a rating in excess 
of that amount is not.  Indeed, in order to establish a 100 
percent evaluation under any pertinent cardiac code, the 
evidence would have to show a workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  Such findings have not been 
demonstrated.  Thus, the veteran's disability picture for the 
period in question is most accurately reflected by the 
assignment of a 60 percent rating.  

Again, the veteran contends that he is entitled to a separate 
rating for atrial fibrillation.  However, as previously 
discussed, the competent evidence does not reveal that the 
veteran's atrial fibrillation is manifested by symptoms that 
are distinct and separate from his coronary artery disease.  
For this reason a separate rating for atrial fibrillation is 
not warranted.  See Esteban, 259, 261(1994).  

In conclusion, for the period in question, the Board finds 
that a 60 percent evaluation is justified.  A rating in 
excess of that amount, however, is not warranted.  The Board 
notes that in reaching this conclusion, the benefit of the 
doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the evidence does not reflect that the veteran's 
heart disability caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2004) is not warranted.


ORDER

Prior to March 17, 2005, an evaluation in excess of 30 
percent for status post percutaneous coronary artery 
angioplasty secondary to coronary artery disease with atrial 
fibrillation is denied.

From March 17, 2005, a 60 percent rating for status post 
percutaneous coronary artery angioplasty secondary to 
coronary artery disease with atrial fibrillation is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


